SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 033-40991 File No. 811-06322 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No.66 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No.66 (Check appropriate box or boxes) DELAWARE POOLED TRUST (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: February 28, 2010 It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) /X/ on February 28, 2010 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule If appropriate,check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. C O N T E N T S This Post-Effective Amendment No. 66 to Registration File No. 033-40991 includes the following: 1. Facing Page 2. Contents Page 3. Part A - Prospectuses 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits Delaware Pooled® Trust Delaware REIT Fund (the “Fund”) Supplement to the Fund’s Prospectuses dated February 26, 2010 The following information is added immediately after the section entitled, “Investment manager.” In a press release on August 19, 2009, Lincoln National Corporation announced that one of its subsidiaries signed a stock purchase agreement to sell ownership of Delaware Management Holdings, Inc. and its subsidiaries (also known by the marketing name of Delaware Investments), including the Manager, a series of Delaware Management Business Trust, to Macquarie Group, a global provider of banking, financial, advisory, investment and fund management services (the “Transaction”). On January 4, 2010, the Transaction was completed, requiring a new investment advisory agreement between the Fund and the Manager.However, the Fund’s shareholders have not yet approved a new investment advisory agreement.Accordingly, the Fund’s Board of Trustees approved an interim investment advisory agreement (the “Interim
